2016 WI 33

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP318-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Edward W. Matchett, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Edward W. Matchett,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST MATCHETT

OPINION FILED:          May 10, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2016 WI 33
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2016AP318-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Edward W. Matchett, Attorney at Law:


Office of Lawyer Regulation,                                              FILED
              Complainant,
                                                                     MAY 10, 2016
       v.
                                                                        Diane M. Fremgen
                                                                     Clerk of Supreme Court
Edward W. Matchett,

              Respondent.




       ATTORNEY     disciplinary    proceeding.                  Attorney         publicly

reprimanded.


       ¶1     PER   CURIAM.    We   review     a       stipulation        pursuant       to

Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation      (OLR)   and   Attorney   Edward           W.    Matchett.         In   the

stipulation, Attorney Matchett agrees with the OLR's position

that    his    misconduct     warrants   the           imposition      of     a    public

reprimand as discipline reciprocal to that imposed on him in

Arizona.
                                                                              No.        2016AP318-D


      ¶2      After fully reviewing the stipulation and the facts of

this matter, we accept the stipulation and impose the public

reprimand jointly requested by the parties.

      ¶3      Attorney     Matchett        was       admitted         to   practice        law     in

Wisconsin in 1989. Attorney Matchett's Wisconsin disciplinary

history    consists      of    a    2007   private          reprimand       for      a    lack     of

diligence and communication in a criminal matter, as reciprocal

discipline from another state. OLR Private Reprimand 2007-21.

Attorney Matchett is also admitted to practice law in Arizona

and practices in Douglas, Arizona.

      ¶4      On December 23, 2014, the Attorney Discipline Probable

Cause     Committee   of      the    Supreme         Court       of    Arizona       admonished

Attorney Matchett for failing to file a notice of appearance in

a   probate    matter,        failing      to       check    the      legal    status         of    a

client's    claim,    failing        to    ask       the    Personal       Representative's

attorney to copy him on documents, and failing to find and cite

a   specific      dispositive         case          to     the   court,       resulting            in

unnecessary motions and an appeal.                          The Arizona Supreme Court

found     these   acts     violated        ERs       1.31    (diligence)            and    8.4(d)2




      1
       Arizona Supreme Court Rule 42, ER 8.4 states that "A
lawyer shall act with reasonable diligence and promptness in
representing a client."


                                                2
                                                              No.       2016AP318-D


(conduct prejudicial to the administration of justice) of the

Arizona Rules of Professional Conduct, Rule 42, Ariz.R.Sup.Ct.

Attorney   Matchett   failed     to   notify    the    OLR   of    the    Arizona

admonition within 20 days of its effective date.

    ¶5     On   February   15,    2016,   the    OLR    filed      a    complaint

alleging that, by virtue of the Arizona admonition, Attorney

Matchett   is   subject    to    reciprocal     discipline        in    Wisconsin

pursuant to SCR 22.22.3         The complaint further alleged that by




    2
       Arizona Supreme Court Rule 42, ER 8.4 states in relevant
part: "It is professional misconduct for a lawyer to: . . . (d)
engage in conduct that is prejudicial to the administration of
justice."
    3
        SCR 22.22 provides that:

         (1) An attorney on whom public discipline for
    misconduct or a license       suspension for medical
    incapacity has been imposed by another jurisdiction
    shall promptly notify the director of the matter.
    Failure to furnish the notice within 20 days of the
    effective date of the order or judgment of the other
    jurisdiction constitutes misconduct.

         (2) Upon the receipt of a certified copy of a
    judgment or order of another jurisdiction imposing
    discipline for misconduct or a license suspension for
    medical incapacity of an attorney admitted to the
    practice of law or engaged in the practice of law in
    this state, the director may file a complaint in the
    supreme court containing all of the following:

         (a) A certified copy of the judgment or order
    from the other jurisdiction.

                                                                       (continued)
                                      3
                                             No.    2016AP318-D




     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub. (3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity.

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub.(3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.

     (5) The supreme court may refer a complaint filed
under sub. (2) to a referee for a hearing and a report
and recommendation pursuant to SCR 22.16. At the
hearing, the burden is on the party seeking the
imposition   of  discipline   or   license  suspension
different from that imposed in the other jurisdiction
to demonstrate that the imposition of identical
discipline or license suspension by the supreme court
is unwarranted.

                                                   (continued)
                           4
                                                                     No.     2016AP318-D


failing    to    notify   the    OLR   of       his   admonition    in     Arizona   for

professional misconduct within 20 days of the effective date of

its imposition, Attorney Matchett violated SCR 22.22(1). The OLR

asked this court to issue an order directing Attorney Matchett

to inform the court of any claim by him predicated upon the

grounds set forth in SCR 22.22(3) that imposition of discipline

reciprocal to that imposed in Arizona would be unwarranted.

    ¶6      On    March    18,    2016,         the    parties    filed     a   jointly

executed stipulation whereby Attorney Matchett agrees that by

virtue of the Arizona admonition, he is subject to reciprocal

discipline in Wisconsin pursuant to SCR 22.22.                       He agrees that

the factual allegations contained in the OLR's complaint are

accurate    and    that    he    committed           the    professional    misconduct

charged in the complaint. The stipulation states that Attorney

Matchett does not claim any of the defenses set forth in SCR

22.22(3)(a)-(c). The stipulation states that Attorney Matchett

fully   understands       the    nature         of    the    misconduct    allegations

against him, his right to contest those allegations, and the

ramifications that would follow from this court's imposition of



         (6) If the discipline or license suspension
    imposed in the other jurisdiction has been stayed, any
    reciprocal discipline or license suspension imposed by
    the supreme court shall be held in abeyance until the
    stay expires.



                                            5
                                                                No.      2016AP318-D


the stipulated level of discipline. The stipulation indicates

that   Attorney   Matchett      understands      his   right   to   counsel     and

verifies that he is entering into the stipulation knowingly and

voluntarily and that his entry into the stipulation represents

his decision not to contest this matter. He agrees that it would

be appropriate for this court to publicly reprimand him.

       ¶7   Having carefully considered this matter, we approve

the    stipulation,     adopt     the       stipulated    facts       and    legal

conclusions      of   professional       misconduct,      and       we    publicly

reprimand Attorney Matchett. Because Attorney Matchett entered

into a comprehensive stipulation under SCR 22.12 and no referee

was needed, we do not impose any costs in this matter.

       ¶8   IT   IS   ORDERED   that    Edward    W.   Matchett     is    publicly

reprimanded.




                                        6
    No.   2016AP318-D




1